       Case 3:15-cv-01319-JCH Document 203-10 Filed 02/15/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

CHRISTOPHER MEIDL, on his own behalf                  )
and on behalf of all others similarly situated,       )
                                                      )
                       Plaintiff,                     ) NO: 3:15-CV-01319-JCH
                                                      )
v.                                                    )
                                                      )
AETNA INC., et al.,                                   )
                                                      )
                       Defendants.                    )


     DECLARATION OF ANDREW N. GOLDFARB IN SUPPORT OF UNOPPOSED
       MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT

       I, Andrew N. Goldfarb, declare and state as follows:

       1.      I am over the age of eighteen. I am an attorney with Zuckerman Spaeder LLP,

1800 M Street NW, Suite 1000, Washington, DC 20036. My business telephone number is (202)

778-1822. My business facsimile number is (202) 822-8106. My business e-mail address is

agoldfarb@zuckerman.com.

       2.      I am licensed to practice in New York, the District of Columbia, and California,

and have been admitted to this Court pro hac vice (phv 07743).

       3.      Our firm is counsel to Plaintiff Christopher Meidl, on his own behalf and on

behalf of the certified class (the “Class”), in the above-captioned matter.

       4.      I am responsible for the day-to-day management of this action. I have personal

knowledge of the facts set forth herein.

       5.      In connection with the settlement conference process overseen by Magistrate

Judge Merriam, Aetna provided Class Counsel with information about the size and composition




                                                                                              6731510.3
                                                                                              6736080.1
       Case 3:15-cv-01319-JCH Document 203-10 Filed 02/15/19 Page 2 of 4




of the Class for the entire Class Period, and the parties engaged in arms-length settlement

discussions and exchanged settlement demands.

       6.      On January 10, 2019, after an all-day settlement conference with Judge Merriam,

the parties reached an agreement in principle.

       7.      On January 17, 2019, the parties executed a term sheet. They then proceeded to

negotiate the Settlement Agreement that is the basis for Plaintiff’s unopposed motion for

preliminary approval.

       8.      During the drafting and negotiations of the Settlement Agreement, Aetna

provided Class Counsel with extensive data about the size and composition of the Class for the

full Class Period. In addition, Aetna provided Class Counsel with claim data documenting each

Class member’s claims for TMS and/or requests for pre-authorization and the billed charges for

TMS for each Class member who filed a post-service claim for benefits. This information

allowed Plaintiff to confirm the information that underlies the terms of the Settlement and to

evaluate the risks of continuing to litigate and the benefits of the proposed Settlement.

       9.      During class certification discovery in 2016, Aetna produced claim data about its

decisions on requests for TMS coverage (both post-service claims and pre-authorization

requests) covering about half of the Class Period. As a condition of settlement, however, Plaintiff

demanded additional updated claim data showing the size and characteristics of the Class

covering the entire Class Period. Aetna provided multiple rounds and multiple categories of

claim and preauthorization data to support the Parties’ best efforts to identify all Class members.

       10.     As part of his class certification motion in 2016, Plaintiff had identified particular

codes and explanations that Aetna used to deny coverage for TMS on the grounds that it was

experimental, investigational, or unproven. See Goldfarb Decl. in Supp. of Class Cert. ¶¶ 11, 18


                                                 2
                                                                                               6731510.3
                                                                                               6736080.1
       Case 3:15-cv-01319-JCH Document 203-10 Filed 02/15/19 Page 3 of 4




(filed under seal Oct. 14, 2016). During settlement negotiations, the parties conducted a careful

analysis of denial codes throughout the broader data sets produced by Aetna as part of

confirmatory discovery, so that the Settlement could include all of the relevant denials of TMS as

Experimental, Investigational, or Unproven Services for the entire Class Period. Thus, Class

members who had a claim denied pursuant to any of the applicable codes or explanations will

receive the Notice and be eligible for compensation from the Settlement Fund.

       11.     Data produced by Aetna for the full Class Period show total billed charges for the

Class in the range of $6.5 million.

       12.     Data produced by Aetna show that for claims for TMS that Aetna has paid, it has

on average paid substantially less than the billed charge amount, reflecting reductions based on

plan terms, co-insurance, and deductible obligations. After deduction of the requested Incentive

Award, attorneys’ fees, and notice costs from the Settlement Amount, Class Counsel currently

estimate that Class members who receive pro rata distributions from the Settlement Fund are

likely to receive approximately 70% of what they likely would have received if their claims were

all deemed covered.

       13.     During the screening process to select a proposed Settlement Administrator, I

satisfied myself that Epiq Class Action & Claims Solutions, Inc. has the requisite experience

administering settlements in cases that require the maintenance, handling, and protection of

sensitive, confidential information such as protected health information.

       14.     Based on all of the information produced during the case, including the claim data

produced by Aetna during negotiations of the Settlement, Class Counsel, who have extensive

experience litigating ERISA class actions suits, evaluating claim data, negotiating class

settlements, and developing fair and equitable plans of allocation, believe that the proposed


                                                 3
                                                                                             6731510.3
                                                                                             6736080.1
       Case 3:15-cv-01319-JCH Document 203-10 Filed 02/15/19 Page 4 of 4




Settlement and Plan of Allocation is a fair, adequate, and reasonable settlement that is very

favorable for the Class.

       15.     The class representative, Mr. Meidl, has been a diligent, attentive, and

unwavering advocate for the interests of the Class throughout the case. Class Counsel frequently

litigate cases involving behavioral health issues; such cases cannot succeed without individuals

like Mr. Meidl, who willingly cast a light on his own serious depression to help others. Mr.

Meidl publicly disclosed highly private, personal health information to vindicate the rights of all

persons situated similarly to him. He demonstrated extraordinary courage to serve as the named

plaintiff and has made it possible to obtain substantial relief for the Class. Mr. Meidl dedicated

hundreds of hours to the case. He closely followed case developments throughout the case;

prepared for and gave a full-day deposition; met in-person with Class Counsel to discuss

litigation and trial strategy; conferred with Class Counsel in advance of key submissions and

hearings; and attended key events in the case, including the successful settlement conference on

January 10, at which he advocated effectively for the Class.


Dated: February 15, 2019                              /s/ Andrew N. Goldfarb
                                                      Andrew N. Goldfarb, Esq.




                                                 4
                                                                                                6731510.3
                                                                                                6736080.1
